                     IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA

Tyganda Gilmore, # 13255171,                        C/A No. 1:19-cv-2696-JFA-SVH

                                Petitioner,

vs.
                                                                 ORDER

 Family Court of Richland
 County, Richland County
 Sheriff’s Department, and
 Department of Social Services
 for Richland County Child
 Support Services,

                               Respondents.


I.     INTRODUCTION

       Tyganda Gilmore, (“Petitioner”), proceeding pro se, is incarcerated by the Bureau

of Prisons (“BOP”) at the United States Penitentiary (“USP”) Canaan in Waymart,

Pennsylvania. Petitioner filed the instant petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 alleging the Family Court of Richland County (“Family Court”), Richland

County Sheriff’s Department (“Sheriff’s Department”), and Department of Social Services

for Richland County, Child Support Services (“DSS”) (collectively “Respondents”) failed

to provide a sufficiently detailed statement notifying the Bureau of Prisons (“BOP”) that

he is not subject to a detainer upon release from BOP custody. (ECF No. 1). Pursuant to

the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.),

this matter was referred to the Magistrate Judge for initial review.
         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this court should dismiss the petition with

prejudice and without issuance and service of process because this action is duplicative of

a prior action dismissed with prejudice. (ECF No. 6). The Report sets forth, in detail, the

relevant facts and standards of law on this matter, and this court incorporates those facts

and standards without a recitation. Briefly, Petitioner alleges Respondents failed to provide

sufficient detail in a status report to the BOP, resulting in a detainer that will prevent him

from being released into the community on his release date. These same arguments were

asserted in the prior action of Gilmore v. Family Court of Richland County, C/A No. 1:18-

2676-JFA, 2019 WL 3852505 (D.S.C. Aug. 15, 2019).

         Petitioner was advised of his right to object to the Report, which was entered on the

docket on September 29, 2019. (ECF No. 6). Petitioner filed objections to the Report on

October 7, 2019. (ECF No. 8). Thus, this matter is ripe for review.

II.      LEGAL STANDING

         The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2)(c) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
                                                  2
to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate

Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate, this court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions of the

Report to which Petitioner has made a specific written objection. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate Judge’s Report

thus requires more than a reassertion of arguments from the complaint or a mere citation

to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150,

at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error

in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

                                              3
1991)). The court reviews portions “not objected to—including those portions to which

only ‘general and conclusory’ objections have been made—for clear error.” Id. (emphasis

added) (citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at

47).

III.   DISCUSSION

       Petitioner enumerated five separate “objections” in response to the Report. (ECF

No. 8). Objection number one takes issue with the Report’s introduction which states

Petitioner filed a claim under 28 U.S.C § 2441, when in reality he filed a claim pursuant to

28 U.S.C § 2241. A review of the Petition indicates that Petitioner did indeed request relief

pursuant to 28 U.S.C. § 2241. (ECF No. 1). However, the Report’s single reference to §

2441 appears to be a typographical error only and therefore there is no error in the

substantive analysis of the Report.

       Petitioner’s second objection takes issue with the introduction of the Report wherein

the Magistrate Judge recommends dismissal of the petition. Petitioner states that “I mades

claims for my relief” and “I request my petition be serve on the family court.” (ECF No. 8

p. 1) (written as it appears in the original). This objection fails to point to any error in the

Report and is merely a conclusory assertion disagreeing with the Report. Accordingly, this

is not a specific objection which would warrant a de novo review.

       Petitioner’s third objection appears to take issue with the Magistrate Judge’s

recitation of Petitioner’s asserted grounds for relief. Despite this conclusory allegation, the

Magistrate Judge correctly stated that the crux of Petitioner’s request is that the Family



                                               4
Court failed to provide sufficient detail in a status report to the BOP. Accordingly, this

objection also fails to show any error in the Report.

       Petitioner’s fourth objection again merely expresses his dissatisfaction with the

Report’s conclusion by stating the Magistrate Judge made an error “to dismiss my case that

action fails to state claim on which relief may be granted.” (ECF No. 8 p. 2) (written as it

appears in the original). Here again, this “objection” fails to point to a specific error in the

report and is a mere rehashing of previous arguments.

       Petitioners final objection states that he is not “challenging detainer under the

violation of the (I.A.D.A.) (But challenging the detainer/warrant, in this action for the

Family Court, to send in the detail-written statement).” (ECF No. 8 p. 3) (written as it

appears in the original). Petitioner then goes on to provide an example of the more detailed

statement that he desires. However, Petitioner’s objection misses the mark. The Magistrate

Judge correctly opines that this petition is duplicative of Petitioner’s prior action wherein

he requested the same relief. That action was dismissed with prejudice. The Magistrate

Judge concluded this this action is therefore subject to summary dismissal.

       None of Petitioner’s attempted Objections address the Magistrate Judge’s proposed

findings or point to any errors in the Report. Petitioner continuously reasserts his same

arguments from his initial petition. Thus, Petitioner has not asserted any specific

objections. “Generally stated, nonspecific objections have the same effect as would a

failure to object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C.

Mar. 2, 2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th



                                               5
Cir. 1991)). To the extent that any of Petitioner’s arguments could constitute specific

objections, they fail to indicate any errors within the Report as discussed above.

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct

principles of law. Accordingly, the court adopts the Report and Recommendation. (ECF

No. 6). Thus, this petition is dismissed with prejudice and without issuance and service of

process.

       It is further ordered that a certificate of appealability is denied because Petitioner

has failed to make “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). 2

       IT IS SO ORDERED.



       November 5, 2019                              Joseph F. Anderson, Jr.
       Columbia, South Carolina                      United States District Judge




2
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the Court finds that Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.”
                                                 6
